       2:18-cr-20060-MMM-EIL # 51           Page 1 of 1                                            E-FILED
                                                                   Tuesday, 25 August, 2020 01:06:05 PM
                                                                            Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )              Case No. 18-20060
                                            )
EDWARD WOODFORK,                            )
                                            )
              Defendant.                    )

                                           ORDER

       On August 5, 2020, Magistrate Judge Eric I. Long filed a Report and Recommendation

Concerning Plea of Guilty. (ECF No. 50). No written objections were filed. Therefore, this Court

adopts the Report and Recommendation. The plea of guilty of the Defendant to Counts 1 and 2 of

the Superseding Indictment is accepted, and Defendant is adjudged guilty of the offense.

       The Sentencing Hearing remains set for November 17, 2020, at 2:30 PM in Urbana before

Judge Michael M. Mihm.



       Entered this 25th day of August, 2020.


                                                    s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                    United States District Judge
